 

Exhibit 10.2

 

CONFIDENTIAL {***}

 

LICENCE AGREEMENT {***}

 

between

 

{***}

 

and

 

Hemispherx Biopharma, Inc

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 1 

 



 

CONFIDENTIAL {***}

 

INDEX

 



ARTICLE   TITLE   PAGE

 

1.   Definitions and Interpretation   3 2.   Supply of mATERIALS AND PrROCESS
Know-How   5 3.   Ownership of Property and Intellectual Property   6 4.  
Licences   6 5.   Payments   7 6.   Royalty Procedures   7 7.   Liability and
Warranties   8 8.   Confidentiality   10 9.   TERM AND TERMINaTION   11 10.  
Assignment   12 11.   Governing Law and Dispute Resolution   13 12.   Force
Majeure   13 13.   Illegality   13 14.   Miscellaneous   14 15.   Notice   14

 

APPENDIX

 

1Materials and Process Know-How

2Permitted Sublicensee

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 2 

 

  

CONFIDENTIAL {***}

 

THIS AGREEMENT is made the 13th day of April 2016

 

BETWEEN

 

{***} whose registered office {***}

(hereinafter referred to as "{***}"),

 

and

 

HEMISPHERX BIOPHARMA, INC of One Penn Center, 1617 JFK Blvd., Suite 500,
Philadelphia, PA 19103, USA (hereinafter referred to as "Licensee")

 

The Licensee and {***} shall hereinafter jointly be referred to as the “Parties”
and individually as the “Party”.

 

WHEREAS

 

A{***} is the licensed proprietor of the {***} and related process know-how for
manufacture of the {***} and has the right to grant certain Intellectual
Property Rights in relation thereto (all as hereinafter defined), and

 

B.The Licensee wishes to take a sub licence under {***} Intellectual Property
Rights to use the {***} in its internal processes for the commercial manufacture
and subsequent exploitation of Product (as hereinafter defined).

 

C.{***} has agreed to grant Licensee a sub license to the {***} and the {***}
for the purpose of the commercial manufacture and sale of Product subject to the
terms of this Agreement

 

NOW THEREFORE the Parties hereby agree as follows:

 

1.Definitions and Interpretation

 

1.1In this Agreement the following words and phrases shall have the following
meanings:

 

1.1.1“Affiliate” means any company, corporation, limited liability company,
partnership or other entity which directly or indirectly controls, is controlled
by or is under common control, directly or indirectly, with the relevant Party
to this Agreement. "Control" means the ownership of more than fifty percent
(50%) of the issued share capital of the party in question or the legal power to
direct or cause the direction of the general management and policies of the
party in question. Such entity shall be deemed an Affiliate only so long as it
satisfies the foregoing definition.

 

1.1.2“{***}” means {***}

 

1.1.3“{***}" means {***}.

 

1.1.4“Confidential Information” means any Know-How and confidential information
disclosed by one Party to the other in connection with this Agreement including
for the avoidance of doubt the terms of this Agreement itself. In the case of
{***}, Confidential Information shall mean all information relating to the
{***}, the {***} and any other materials, specifications or information which is
provided and/or disclosed by {***}, its Affiliates and their respective
officers, employees, agents and advisors to the Licensee and its officers,
employees, agents and advisors, whether directly or indirectly.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 3 

 

  

CONFIDENTIAL {***}

 

1.1.5“Effective Date” means the date first above written.

 

1.1.6“Intellectual Property Rights” means all rights, title and interests,
vested and/or arising out of any industrial or intellectual property, whether
protected at common law or under statute, which includes (without limitation)
any rights and interests in copyrights, designs, trademarks, servicemarks,
trade-names, technology, business names, logos, commercial symbols, processes,
developments, licenses, trade secrets, goodwill, drawings, computer software,
formulae, technical information, research data, procedures, designs,
Confidential Information and any other knowledge of any nature whatsoever
throughout the world whether in existence today or which will come into
existence in the future, and including all applications for patents, copyrights,
trademarks, trade names, rights to apply and any amendments/modifications or
renewals thereto; and all other intellectual property rights.

 

1.1.7“Materials” means the materials relating to the {***} particulars of which
are set out in Appendix 1 hereto.

 

1.1.8“Know-How” means any technical and other information, whether patented or
unpatented, including, but without prejudice to the generality of the foregoing,
ideas, concepts, trade secrets, know-how, inventions, discoveries, data,
formulae, specifications, processes, procedures for experiments and tests and
other protocols, results of experimentation and testing, fermentation and
purification techniques and assay protocols.

 

1.1.9“Net Sale” {***}.

 



1.1.10“Permitted Sublicensee” means one or more of the third parties listed in
Appendix 2 to which Licensee grants a sublicence of the rights granted to
Licensee pursuant to this Agreement.

 

1.1.11“Product” means the therapeutic agent of which Licensee is the proprietor
manufactured utilizing Materials.

 

1.1.12“Process” means the process for producing the {***} from the {***} as
developed by {***}.

 

1.1.13“Process Know-How” means Know-How relating directly or indirectly to the
Process known to {***} from time to time, of which {***} is the proprietor or
licensed proprietor as set out in Appendix 1 hereto to the extent that {***} is
able to locate and provide the same to Licensee without incurring material cost
or significant consumption of resources and labour.

 

1.1.14“Territory” means world-wide.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 4 

 

  

CONFIDENTIAL {***}

 

1.2The headings of this Agreement are inserted only for convenience and shall
not affect the construction hereof.

 

1.3Where appropriate words denoting a singular number only shall include the
plural and vice versa.

 

1.4References to the recitals, clauses and appendix shall be deemed to be a
reference to the recitals, clauses and appendix to this Agreement and shall form
an integral part of this Agreement.

 

1.5References to any statute or statutory provision include a reference to the
statute or statutory provision as from time to time amended, extended or
re-enacted.

 

1.6Reference in this Agreement to {***} shall, unless repugnant to the subject
or context thereof, include its Affiliates, successors and assigns.

 

2.Supply of Materials and Process Know-How

 

2.1Unless previously supplied by {***} under a separate agreement, {***} shall,
if requested by Licensee in writing, arrange for the supply ex-works {***}’s
premises, {***} to Licensee of the following:

 

2.1.1Process Know-How, including transfer of ownership of the DMF pertaining to
the Product on file with the U.S. Food and Drug Administration, solely for the
purpose of obtaining and supporting approval to manufacture and sell the Product
in the Territory.

 

2.1.2the Materials for use by Licensee in accordance with the terms of this
Agreement.

 

2.2In the event that Licensee requires any additional quantities of the
Materials and if {***} at its sole discretion is willing to supply such
additional Materials, such supply shall be subject to the payment of an
additional fee by Licensee to {***} in accordance with {***}’s prices at the
time.

 

2.3For the avoidance of doubt, any Materials or Process Know How supplied prior
to the Effective Date shall be deemed to be Materials and Process Know How (as
applicable) hereunder and shall be treated accordingly with effect from the
Effective Date.

 

2.4Any transportation of the Materials by {***} on behalf of Licensee shall be
made at sole risk of the Licensee who shall be deemed to have full knowledge of
the carrier’s terms and conditions of carriage (“Carriage Terms”). The Licensee
shall, as appropriate, observe, perform, and be subject to the Carriage Terms in
relation to the transportation of the Materials and shall indemnify {***}
against all losses, expenses, demands, claims, actions, judgements, assessments,
damages, liabilities, fines, penalties, costs and fees incurred by {***} by
reason of Licensee’s failure to observe and perform the Carriage Terms.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 5 

 

  

CONFIDENTIAL {***}

 

3.Ownership of Property and Intellectual Property

 

3.1It is hereby acknowledged and agreed that as between the Parties any and all
property and Intellectual Property Rights in the {***}, the {***}, the Process
and Process Know-How is vested in {***}. Similarly it is hereby acknowledged as
between the Parties any and all Intellectual Property Rights in the Product, and
the Licensee’s manufacturing process utilizing the {***} or the {***} as part of
the process for manufacturing the Product, is vested in Licensee, or its
applicable licensors and sublicensees.

 

3.2The provisions of this Clause 3 shall survive termination of this Agreement.

 

4.Licences

 

4.1{***} hereby grants to Licensee and its Affiliates on the Effective Date

 

(a)a non-exclusive licence to use the Process Know-How to develop, manufacture,
market, and sell Product in the Territory; and

(b)a non-exclusive licence in the Territory to use the Materials to develop,
manufacture, market and sell Product in the Territory.

 

4.2The Licensee shall not use the Materials or cause or permit the Materials to
be used other than for the manufacture of Product and undertakes not to make any
modifications or adaptations to the Materials.

 

4.3Save as provided and permitted in clauses 4.4 and 4.5 below the Licensee
shall not be entitled to grant a sublicence to the rights granted by Clause 4.1
which are otherwise deemed to be personal to Licensee and its Affiliates

 

4.4Notwithstanding the restriction in Clause 4.3 but subject to the requirements
in Clause 4.6 Licensee shall be entitled to sublicense the rights granted in
Clause 4.1 to one or more of the Permitted Sublicensee’s listed in Part 1 of
Appendix 2 for the sole purpose of undertaking testing of the Product on behalf
of Licensee. .

 

4.5Notwithstanding the restriction in Clause 4.3 but subject to the requirements
in Clause 4.6 Licensee shall be entitled to sublicense the rights granted in
Clause 4.1 to one or more of the Permitted Sublicensees listed in Part II of
Appendix 2 for the development and/or manufacture of Product for and on behalf
of Licensee.

 

4.6The following terms and conditions shall apply in respect of any sublicense
granted by the Licensee to a Permitted Sublicensee:

 

(a)Licensee shall ensure that the Permitted Sublicensee’s use of the Process
Know-How and Materials is undertaken solely for activities permitted by Clauses
4.4 and 4.5 above and only on behalf of Licensee; and

 

(b)The Permitted Sublicensee shall not, by virtue of this Agreement, be granted
any right or licence, either express or implied, under any patent or proprietary
right vested in {***} or otherwise, to use the Process Know-How or Materials
other than for undertaking the activities permitted by Clauses 4.4 and 4.5 above
and only for or on behalf Licensee and Licensee agrees to ensure that such
Permitted Sublicensee shall not assign, transfer, further sublicense or
otherwise make over the benefit or the burden of the rights granted to it
pursuant to this Agreement; and

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 6 

 

  

CONFIDENTIAL {***}

 

(c)Any sublicence granted shall be granted expressly subject to the terms of
this Agreement, and it shall be Licensee’s responsibility to ensure the strict
adherence by Permitted Sublicensee hereunder to the terms and conditions of this
Agreement and Licensee shall be fully responsible to {***} and shall indemnify
{***} for any loss, claim or expense resulting from Permitted Sublicensee’s
failure to so comply with the obligations in this Clause 4.6.

 

4.7No licence is granted save as expressly provided herein and no licence in
addition thereto shall be deemed to have arisen or be implied by way of estoppel
or otherwise.

 

5.Payments

 

5.1Signature and Royalty and Signature Fees

 

In consideration of the licence granted to Licensee pursuant to Clause 4.1
above, Licensee shall pay to {***} a one-time fee of ${***} ({***}dollars)
(“Signature Fee”) within 35 (thirty five) days of the Effective Date of this
Agreement.

 

5.2In consideration of the licence granted to Licensee pursuant to Clause 4.1
above, Licensee shall pay to {***} in respect of Product manufactured a royalty
of {***} percent ({***}%) of Net Sales of Product.

 

5.3The provisions of this Clause 5 shall remain in full force and effect
notwithstanding the expiry or sooner determination of this Agreement until the
settlement of all subsisting claims under this Clause 5.

 

6.Royalty Procedures

 

6.1Licensee shall, and shall ensure that its Affiliates shall, keep true and
accurate records and books of account containing all data necessary for the
calculation of royalties payable to {***}. Such records and books of account
shall, upon reasonable notice having been given by {***} (which in no event
shall be less than thirty (30) days prior notice), be open at all reasonable
times during regular business hours for inspection by independent auditors
selected by {***} and reasonably acceptable to Licensee. Such independent
auditors shall agree to maintain the confidentiality of the information and
materials disclosed during the audit. Any such audit shall be conducted in a
manner that does not interfere unreasonably with the operations of Licensee’s
business. {***} may perform an audit once each calendar year. Each audit shall
begin upon the date specified by {***} and shall be completed as soon as
reasonably practicable. {***} shall pay the costs of the independent auditors
conducting such audit, unless the results of the audit reveal an underpayment of
5% or more by Licensee, in which case, Licensee shall pay the reasonable costs
of the independent auditors. If an audit concludes that an overpayment or
underpayment has occurred during the audited period, such payment shall be
remitted by the Party responsible for such payment to the other Party within
thirty (30) days after the date such auditor’s written report identifying the
overpayment or underpayment is delivered to the Party responsible for such
payment.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 7 

 

  

CONFIDENTIAL {***}

 

6.2Licensee shall prepare a statement within 20 days after the last days of
March and September in each year for the six months ended on such date (or part
thereof in the first and last year of this Agreement) showing separately in
respect of each immediately preceding period details of the sales of Product on
a country by country basis and the royalty due and payable to {***} thereon and
where sales relate to a country other than the United Kingdom the rate of
exchange used by the Licensee.

 

Such statement shall be submitted to {***} together with a remittance for the
royalties due to {***} to which {***} shall issue a receipted invoice in return.

 

6.3All sums due under this Agreement:

 

6.3.1shall (save in respect of the Signature Fee) be paid in pounds sterling to
{***}.

 

6.3.2are exclusive of any Value Added Tax or of any other applicable taxes,
levies, imposts, duties and fees of whatever nature imposed by or under the
authority of any government or public authority, and shall be paid by Licensee
(other than taxes on {***}’s income). The parties agree to co-operate in all
respects reasonably necessary to take advantage of such double taxation treaties
as may be available.

 

6.4To the extent that Licensee reports Net Sales otherwise than in pounds
sterling then royalty payments due to {***} shall be first calculated in the
local currency in which Net Sales are reported and then shall be converted to a
pounds sterling value at the rate of exchange equivalent to the pound spot rate
in London first published in the Financial Times on the first business day after
the relevant quarterly reporting period.

 

6.5Where {***} does not receive payment of any sum by the due date, interest
shall accrue thereafter on the sum due and owing to {***} at the rate of four
percent (4%) per annum over the base rate from time to time of National
Westminster Bank plc, interest to accrue on a day-to-day basis without prejudice
to {***}’s right to receive payment on the due date.

 

7.Liability and Warranties

 

7.1{***} gives no representation or warranty that the exercise of the rights
granted to Licensee hereunder will not infringe intellectual property rights
vested in {***} or any third party provided however that {***} warrants that
Licensee has all necessary rights from {***} to operate the Process as a
stand-alone process meaning in isolation from the Product and other third party
know-how and intellectual property.

 

7.2As at the date of this Agreement, {***} has not received notice of any claim
by a third party, (a) which affects {***}’s ability to grant the rights
specified in Clause 4.1, or (b) that the use of the Process Know How or the
Materials infringes intellectual property rights vested in any third party.

 

7.3The Licensee hereby acknowledges that in order to exploit the rights granted
herein the Licensee may require licences under {***} patent rights (other than
those herein licensed) or under Third Party patent rights (including those
vested in Affiliates of {***}) that may be infringed by the use by the Licensee
of the rights licensed herein and it is hereby agreed that it shall be the
Licensee's responsibility to satisfy itself as to the need for such licences and
if necessary to obtain such licences; provided that any such patent rights
vested in {***} or its Affiliates which are necessary for Licensee and its
Affiliates to operate the Process as permitted by the terms of this Agreement
shall be automatically included within the Intellectual Property Rights licensed
to Licensee hereunder.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 8 

 

  

CONFIDENTIAL {***}

 

7.4Licensee expressly acknowledges and understands that the Materials and the
Process Know How are vested in {***} or {***} is otherwise entitled thereto and
the Materials and the Process Know How have been used by {***} for the purposes
of operating the Process at {***}’s premises. Licensee further acknowledges and
agrees that, in order to develop or manufacture Product at its own or its
Affiliate’s premises, additional development work may be required to be
undertaken at the cost and expense of Licensee.

 

No warranties are given by {***} as to the suitability of the Process Know How
or the Materials for use at Licensee’s or its sublicensee’s premises or the
extent of development work which may be required in order to enable Licensee to
operate the Process and no guarantees are given by {***} that such development
work will succeed in facilitating the operation of the Process to produce
Product which meets any particular technical parameters or specifications. All
such development work shall be performed at the sole risk and expense of
Licensee and/or its sublicensee. {***}’s sole responsibility hereunder shall be
to supply the Process Know How and the Materials in accordance with this
Agreement.

 

7.5Each Party (“Indemnifying Party”) shall indemnify and hold harmless the other
Party and its Affiliates, and their respective officers, employees and agents
(each an “Indemnified Party”) at all times in respect of any and all losses,
damages, costs and expenses (collectively “Losses”) suffered or incurred as a
result of any contractual, tortious or other claims or proceedings by Third
Parties (collectively “Third Party Claims”) against Indemnified Party arising
out of the Indemnifying Party’s breach of this Agreement, including breach of
representations and warranties, violation of applicable law, negligence or
wilful misconduct; provided that with respect to any Third Party Claim for which
each Party is entitled hereunder to seek indemnification from the other Party,
each Party as the Indemnifying Party shall indemnify the other Party for its
Losses only to the extent of the Indemnifying Party’s relative responsibility
for the facts underlying the Third Party Claim .

 

7.6With respect to product liability claims or proceedings, the following shall
apply: (a) except to the extent provided in (b) below, Licensee shall indemnify
and hold harmless {***}, its Affiliates and their respective officers, employees
and agents at all times in respect of any and all losses, damages, costs and
expenses suffered or incurred as a result of any tortious claims or proceedings
of death or bodily injury relating to the Product, and (b) {***} shall indemnify
and hold harmless Licensee, and its Affiliates and their respective officers,
employees and agents at all times in respect of any and all losses, damages,
costs and expenses suffered or incurred as a result of any tortious claims or
proceedings of death or bodily injury relating to the Product to the extent such
claims or proceedings result from defects in the {***} or from {***}’s breach of
this Agreement.

 

7.7Any condition or warranty other than those relating to title which might
otherwise be implied or incorporated within this Agreement by reason of statute
or common law or otherwise is hereby expressly excluded.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 9 

 

  

CONFIDENTIAL {***}

 

7.8EXCEPT FOR EITHER PARTY’S BREACH OF CLAUSE 8 HEREOF IN NO EVENT SHALL EITHER
PARTY OR THEIR RESPECTIVE AFFILIATES BE LIABLE TO THE OTHER PARTY, THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, EMPLOYEES AND AGENTS WITH RESPECT TO
ANY SUBJECT MATTER OF THIS AGREEMENT WHETHER IN CONTRACT IN TORT IN NEGLIGENCE
OR FOR BREACH OF STATUTORY DUTY OR OTHERWISE FOR LOSS OF PROFITS, SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES. Nothing in
this Agreement shall exclude or limit the liability of either Party for fraud or
for death or personal injury caused by its negligence or for any other liability
that may not be limited or excluded as a matter of law.

 

7.9The terms of this Clause 7 shall survive expiration or termination of this
Agreement for whatever reason.

 

8.Confidentiality

 

8.1Licensee expressly acknowledges that Confidential Information disclosed by
{***} pursuant to this Agreement is supplied in circumstances imparting an
obligation of confidence and Licensee shall keep such Confidential Information
secure, secret and confidential and undertakes to respect {***}’s proprietary
rights therein and to use the same for the sole purpose of this Agreement and
not during the period of this Agreement or at any time for any reason whatsoever
to disclose, cause or permit to be disclosed such Confidential Information to
any Third Party other than its Affiliates hereunder for use in accordance with
the terms of this Agreement. Licensee shall procure that only its employees and
employees of its Affiliates hereunder shall have access to Confidential
Information and then only on a need to know basis and that all such employees
shall be informed of their secret and confidential nature and shall be subject
to the same obligations as Licensee and its Affiliates hereunder pursuant to
this Clause 8.1.

 

8.2{***} expressly acknowledges and undertakes that any Confidential Information
disclosed by the Licensee to {***} pursuant to this Agreement is disclosed in
circumstances imparting an obligation of confidence and {***} shall keep such
Licensee's Confidential Information secure, secret and confidential and
undertakes to respect Licensee’s proprietary rights therein and to use the same
for the sole purpose of this Agreement and not during the period of this
Agreement or at any time for any reason whatsoever disclose and/or cause and/or
permit to be disclosed such Licensee's Confidential Information to any Third
Party.

 

8.3Each Party will restrict the disclosure of Confidential Information to such
officers, employees, professional advisers, finance-providers, and consultants
of itself and its Affiliates (“Representatives”) who have been informed of the
confidential nature of the Confidential Information and who have a need to know
such Confidential Information for the purpose of this Agreement. Prior to
disclosure to such persons, the Party in receipt of the Confidential Information
shall bind its and its Affiliates’ Representatives to confidentiality and
non-use obligations no less stringent than those set forth herein. The receiving
Party shall notify the disclosing Party as promptly as practicable of any
unauthorized use or disclosure of the Confidential Information.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 10 

 

  

CONFIDENTIAL {***}

 

8.4The obligations of confidence referred to in this Clause 8 shall not extend
to any information which the receiving Party demonstrates:

 

8.4.1is or shall become generally available to the public otherwise than by
reason of a breach by the recipient Party of such information of the provisions
of this Clause 8;

 

8.4.2is known to the recipient Party of such information and is at its free
disposal prior to its receipt from the other;

 

8.4.3is subsequently disclosed to the recipient Party without obligations of
confidence by a Third Party owing no such obligation of confidentiality to the
disclosing Party; or

 

8.4.4can be demonstrated by competent written evidence as having been
independently developed by the recipient of the information in question without
access to or use or knowledge of the information of the disclosing Party.

 

8.5Notwithstanding the foregoing it is acknowledged between the Parties that
{***} or Licensee may be required to disclose Confidential Information to a
government agency for the purpose of any statutory, regulatory or similar
legislative requirement applicable to the production of Product, or to a court
of law or to meet the requirements of any Stock Exchange to which the Parties
may be subject. In such circumstances the disclosing Party will inform the other
Party prior to disclosure being made as to the nature of the required
disclosure, shall only make the disclosure to the extent legally required and
shall seek to impose obligations of secrecy wherever possible.

 

8.6Each Party hereto expressly agrees that any breach or threatened breach of
the undertakings of confidentiality provided hereunder by a Party may cause
irreparable harm to the other Party (“Non-Breaching Party”) and that money
damages may not provide a sufficient remedy to the Non-Breaching Party for any
breach or threatened breach. In the event of any breach and/or threatened
breach, then in addition to all other remedies available at law or in equity,
the Non-Breaching Party shall be entitled to seek injunctive relief and any
other relief deemed appropriate by the Non-Breaching Party.

 

8.7The obligations of both Parties under this Clause 8 shall survive the
expiration or termination of this Agreement for whatever reason.

 

9.Term and Termination

 

9.1Unless terminated earlier in accordance with the provisions of this Clause 9
or Clause 12, this Agreement shall continue in force in each country of the
world, until the earlier of (i) date on which the Licensee decides to terminate
the sale of Product and confirms the same to {***} and (ii) the date on which
{***} notifies the Licensee that its licensed rights to the Materials and the
Know-How have ceased and/or been determined.

 

9.2Licensee may terminate this Agreement by giving sixty (60) days’ notice in
writing to {***}.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 11 

 

  

CONFIDENTIAL {***}

 

9.3Either {***} or Licensee may terminate this Agreement forthwith by notice in
writing to the other upon the occurrence of any of the following events:

 

9.3.1if the other (which in respect of the Licensee shall include a breach by a
Permitted Sublicensee) commits a breach of this Agreement which in the case of a
breach capable of remedy shall not have been remedied within thirty (30) days of
the receipt by the other of a notice identifying the breach and requiring its
remedy

 

9.3.2if the other is unable to pay its debts or enters into compulsory or
voluntary liquidation (other than for the purpose of effecting a reconstruction
or amalgamation in such manner that the company resulting from such
reconstruction or amalgamation if a different legal entity shall agree to be
bound by and assume the obligations of the relevant Party under this Agreement)
or compounds with or convenes a meeting of its creditors or has a receiver or
administrator appointed over all or any part of its assets or takes or suffers
any similar action in consequence of a debt, or ceases for any reason to carry
on business.

 

9.4If this Agreement expires or is terminated for any reason any and all
licences granted hereunder shall terminate with effect from the date of
termination and Licensee shall destroy all Materials and all Confidential
Information which is provided by {***} (including all Process Know-How)
forthwith and shall certify such destruction immediately thereafter in writing
to {***} provided however that the Licensee and its Affiliates shall have the
right to sell or otherwise dispose of all Product then on hand, subject to the
payment of royalties and the other terms of this Agreement.

 

9.5Termination for whatever reason or expiration of this Agreement shall not
affect the accrued rights of the Parties arising in any way out of this
Agreement as at the date of termination. The right to recover damages against
the other and all provisions which are expressed to survive this Agreement shall
remain in full force and effect.

 

10.Assignment

 

10.1The Licensee shall not be entitled to assign, transfer, charge or in any way
make over the benefit and/or the burden of this Agreement. {***} shall not be
entitled to assign, transfer, charge or in any way make over the benefit and/or
the burden of this Agreement without the prior written consent of the Licensee
which consent shall not be unreasonably withheld or delayed, save that {***}
shall be entitled without the prior written consent of the Licensee to assign,
transfer, charge, sub-contract, deal with or in any other manner make over the
benefit and/or burden of this Agreement (i) to an Affiliate or (ii) to any joint
venture company of which {***} is the beneficial owner of at least fifty percent
(50%) of the issued share capital thereof or (iii) to any company with which
{***} may merge or (iv) to any company to which {***} may transfer its assets
and undertaking.

 

10.2This Agreement shall be binding upon the successors and assigns of the
parties and the name of a Party appearing herein shall be deemed to include the
names of its successors and assigns provided always that nothing herein shall
permit any assignment by either Party except as expressly provided herein.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 12 

 

  

CONFIDENTIAL {***}

 

11.Governing Law and Dispute Resolution

 

11.1The validity, construction and performance of this Agreement shall be
governed by English law to which the Parties submit.

 

11.2Subject to Clause 11.3, the Courts of England and Wales shall have exclusive
jurisdiction in relation to this Agreement provided that the Parties shall have
the right to proceed to a suitable jurisdiction for the purpose of enforcing a
judgment, award, or order (including without limitation seeking specific
performance) and injunctive reliefs.

 

11.3Any dispute arising between the Parties under this Agreement may upon the
mutual agreement of the Parties be referred to and finally settled by
arbitration under the Rules of Arbitration of the International Chamber of
Commerce by a single arbitrator knowledgeable in biopharmaceutical research and
development related matters and familiar with the biopharmaceutical industry,
appointed in accordance with the said Rules. The place of arbitration shall be
London, England and the arbitration shall be conducted in the English language.
The arbitrator’s award shall be final and binding. The Parties covenant and
agree that they will participate in the arbitration in good faith and that they
will share equally the costs of the arbitration, except as otherwise provided
herein. Any Party refusing to comply with an order of the arbitrator will be
liable for costs and expenses, including attorney’s fees, incurred by the other
Party in enforcing an award.

 

12.Force Majeure

 

Neither Party shall be in breach of this Agreement if there is any total or
partial failure of performance by it of its duties and obligations under this
Agreement occasioned by any act of God (including without limitation, fire), act
of government or state, war, civil commotion, insurrection, embargo, epidemic,
terrorism or earthquake, prevention from or hindrance in obtaining any raw
materials, energy or other supplies, labour disputes of whatever nature and any
other reason beyond the control of either Party. If either Party is unable to
perform its duties and obligations under this Agreement as a direct result of
the effect of one of the reasons set out in this Clause 12 such Party shall give
written notice to the other of such inability stating the reason in question.
The operation of this Agreement shall be suspended during the period (and only
during the period) in which the reason continues. Forthwith upon the reason
ceasing to exist the Party relying upon it shall give written notice to the
other of this fact. If the reason continues for a period of more than ninety
(90) days and substantially affects the commercial basis of this Agreement the
Party not claiming under this Clause 12 shall have the right to terminate this
Agreement by giving written notice of such termination to the other Party.

 

13.Illegality

 

13.1If any provision or term of this Agreement or any part thereof shall become
or be declared illegal, invalid or unenforceable for any reason whatsoever
including but without limitation by reason of the provisions of any legislation
or other provisions having the force of law or by reason of any decision of any
Court or other body or authority having jurisdiction over the parties hereto or
this Agreement including the EC Commission or the European Court of Justice:

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 13 

 

  

CONFIDENTIAL {***}

 

(i)such provision shall, so far as it is illegal, invalid or unenforceable, be
given no effect by the Parties and shall be deemed not to be included in this
Agreement;

 

(ii)the other provisions of this Agreement shall be binding on the Parties as if
such provision was not included therein; and

 

(iii)the Parties agree to negotiate in good faith to amend such provision to the
extent possible for incorporation herein in such reasonable manner as most
closely achieves the intention of the Parties without rendering such provision
invalid or unenforceable.

 

14.Miscellaneous

 

14.1This Agreement embodies and sets forth the entire agreement and
understanding of the parties and supersedes all prior oral and written
agreements, representations, misrepresentations (where innocently or negligently
made), understandings or arrangements relating to the subject matter of this
Agreement (“Understandings”). Neither Party shall be entitled to rely on any
Understandings which are not expressly set forth in this Agreement.

 

14.2This Agreement shall not be amended, modified, varied or supplemented except
in writing signed by duly authorised representatives of the Parties.

 

14.3No failure or delay on the part of either Party hereto to exercise any right
or remedy under this Agreement shall be construed or operated as a waiver
thereof nor shall any single or partial exercise of any right or remedy under
this Agreement preclude the exercise of any other right or remedy or preclude
the further exercise of such right or remedy as the case may be. The rights and
remedies provided in this Agreement are cumulative and are not exclusive of any
rights or remedies provided by law.

 

14.4Except as required by law, the text of any press release or other
communication to be published by or in the media whether of a scientific nature
or otherwise and concerning this Agreement shall require the prior written
approval of {***} and Licensee.

 

14.5Each of the Parties shall be responsible for its respective legal and other
costs incurred in relation to the preparation of this Agreement.

 

14.6The Parties do not intend that any term hereof should be enforceable by
virtue of the Contracts (Rights of Third Parties) Act 1999, or by any other
statute or common-law principle, by any person who is not a party to this
Agreement.

 

15.Notice

 

15.1Any notice or other document to be given under this Agreement shall be in
writing and shall be deemed to have been duly given if left at or sent by
registered post or by a reputable overnight courier to a Party or delivered in
person to a Party at the address set out below for such Party or such other
address as the Party may from time to time designate by written notice to the
other(s):

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 14 

 

  

CONFIDENTIAL {***}

 

Address of {***}

 

Address of Licensee

HEMISPHERX BIOPHARMA, INC of One Penn Center, 1617 JFK Blvd., Suite 500,
Philadelphia, PA 19103, USA Facsimile: (215) 988-1739

For the attention of: Wayne Springate

 

15.2All such notices and documents shall be in the English language. Any such
notice or other document shall be deemed to have been received by the addressee
seven (7) working days following the date of dispatch of the notice or other
document by post or, where the notice or other document is sent by hand, at the
time of such delivery. To prove the giving of a notice or other document it
shall be sufficient to show that it was dispatched.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 15 

 

  

CONFIDENTIAL {***}

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto

 

Signed for and on behalf of s/   {***}                TITLE       Signed for and
on behalf of s/   {***}                TITLE       Signed for and on behalf of  
  HEMISPHERX BIOPHARMA, INC       Wayne Springate     Senior Vice President of
Operations  

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

CONFIDENTIAL {***}

 

APPENDIX 1

 

MATERIALS AND PROCESS KNOW-HOW

 

1.Materials

 

{***}

 

2.Process Know-How

 

The following Process Know-How will be made available to Licensee for use in
accordance with the terms of the Agreement: {***}

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

CONFIDENTIAL {***}

 

APPENDIX 2

 

PERMITTED SUBLICENSEE

 

PART I

(TESTING LABORATORIES)

 

{***}

 

PART II

(THIRD PARY CONTRACT MANUFACTURERS)

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

